               IN THE UNITED STATES DISTRICT COURT FOR
                  THE WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                )
                                         )
                    Plaintiff,           )
                                         )
v.                                       )   Case No. CR-19-394-PRW
                                         )
MICHAEL JACKSON WINROW,                  )
                                         )
                    Defendant.           )


                                         ORDER

      Defendant filed a motion to suppress arguing that certain evidence was

obtained and statements were made in violation of Defendant’s constitutional

rights (Dkt. 22). The Court held an evidentiary hearing on the motion on March 6,

2020. After consideration of all the evidence submitted at the hearing, and the

parties’ briefs, the motion is denied.

      Physical Evidence

      The government has established by a preponderance of the evidence that the

smell of burnt marijuana coming from Defendant’s vehicle and person gave it

probable cause to search Defendant’s vehicle. Officer Barrie and Officer Wooten

credibly testified that they smelled the odor of burnt marijuana coming from

Defendant’s vehicle and person. Although the use of marijuana is legal under




                                             1
Oklahoma state law in certain circumstances, its use is illegal under federal law.1

Moreover, even if it was legal under federal law, Defendant does not allege that he

could legally use marijuana under Oklahoma law, or that someone who could was

in or around him and his vehicle. Although Defendant proffered evidence at the

hearing that drug tests conducted by his federal probation officer around the time

of the search came back negative for marijuana and the search of his vehicle

produce no evidence of marijuana, such evidence simply suggests that Defendant

was not the one smoking marijuana. It remains possible that the smell of marijuana

could nevertheless have been on his person or in his vehicle due to someone else

smoking marijuana near Defendant or in his car. In any event, the question is not

whether Defendant or anyone else smoked marijuana in the vehicle, but rather

whether the preponderance of the evidence supports a finding that the officers

smelled marijuana and therefore had probable cause to search the vehicle.

      As a result, the Court finds that the government has established by a

preponderance of the evidence—with the police reports, body camera footage, and

testimony of Officer Barrie and Officer Wooten—that the search of Defendant’s

vehicle was based on probable cause such that the warrantless search of

Defendant’s vehicle was lawful.

1
 United States v. Snyder, 793 F.3d 1241, 1244 (10th Cir. 2015); United States v. Johnson,
630 F.3d 970, 974 (10th Cir. 2010); United States v. Stancle, 184 F. Supp. 3d 1249, 1256
(N.D. Okla. 2016).

                                               2
      Statements

      The government has also established by a preponderance of the evidence

that the statement made by Defendant prior to receiving his Miranda warnings

while being transported to the police station by Officer Wooten—“I keep getting

shot at, so why wouldn’t I carry a pistol”—was voluntary. The only evidence

presented to the Court was Officer Wooten’s testimony that Defendant did not

make this statement in response to a question. So although it is undisputed that

Defendant was handcuffed in the back of a police car without receiving his

Miranda warnings when he made this statement, the only evidence on the record

establishes that the statement was not the product of an interrogation and

Defendant’s constitutional rights were accordingly not violated. As a result, the

Court finds that the government has established by a preponderance of the

evidence that Defendant’s statement was voluntary, so the motion to suppress the

evidence on this basis is denied.

      The government has also established by a preponderance of the evidence

that the statement made by Defendant after receiving his Miranda warnings—

explaining that he had the pistol for personal protection because he had been shot

at—was voluntary. The video of Defendant’s interrogation shows that he made this

statement after an officer read him his Miranda rights and he nodded that he

understood those rights and also responded in the affirmative to the question,

                                           3
“Having these rights in mind do you wish to talk to us now?” The government

therefore has established by a preponderance of the evidence that Miranda

warnings were administered and Defendant waived his rights verbally and with a

head nod. The Court has no evidence that Defendant did not understand his rights

or that the officers threatened physical punishment; in fact, the entire interrogation

was conversational, and the officers never raised their voices. The motion to

suppress this statement is therefore denied.

      Finally, the Court finds that since the government does not seek to use the

remaining statements Defendant discussed in his motion to suppress against

Defendant, the motion to suppress as to those statements is denied as moot.

                                        Conclusion

      For the reasons outlined above, Defendant’s motion to suppress (Dkt. 22) is

DENIED.

      IT IS SO ORDERED this 7th day of March, 2020.




                                               4
